 1

 2

 3

 4

 5

 6

 7

8

 9

10

11                            UNITED STATES DISTRICT COURT

12                           CENTRAL DISTRICT OF CALIFORNIA

13   KAROME DYNELL LEWIS,                        Case No. 5:18-01623 -ODW (ADS)

14                              Petitioner,

15                              v.               ORDER ACCEPTING
                                                 REPORT AND RECOMMENDATION OF
16   DEBBIE ASUNCION, Warden,                    UNITED STATES MAGISTRATE JUDGE

17                              Respondent.

18

19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

20   Motion to Dismiss, all pleadings, records, and files herein, along with the Report and

21   Recommendation of the assigned United States Magistrate Judge, dated June 25, 2019.

22   [Dkt. No. 15]. No objections to the Report and Recommendation were filed.

23         Accordingly, IT IS HEREBY ORDERED:

24         1.     The United States Magistrate Judge’s Report and Recommendation, [Dkt.
 1              No. 15], is accepted;

 2        2.    The Motion to Dismiss, [Dkt. No. 9], is granted;

 3        3.    The case is dismissed with prejudice; and

 4        4.    Judgment is to be entered accordingly.

 5

 6   DATED: August 14, 2019                ______________________________
                                           HONORABLE OTIS D. WRIGHT, II
 7                                         United States District Judge

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                              2
